IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 550 EAL 2019
                                               :
                    Petitioner                 :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
              v.                               :
                                               :
                                               :
CARLOS PEREZ,                                  :
                                               :
                    Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 2nd day of March, 2020, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:


      Did the Superior Court misapply the standard for the evidentiary sufficiency
      of the Commonwealth’s prima facie case, as set forth by this Court in
      Commonwealth v. Karetny, 880 A.2d 505, 528 (Pa. 2005) and
      Commonwealth v. Huggins, 836 A.2d 862, 866 (Pa. 2003), effectively ruling
      that inferences may be drawn from the evidence in favor of defendant[s] at
      the preliminary hearing stage of a criminal proceeding and raising the
      burden of proof borne by the Commonwealth?